DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 3 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4, 6-10, 12, 14-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lima (WO2017/190054).


    PNG
    media_image1.png
    427
    468
    media_image1.png
    Greyscale

Wherein each of the at least one panel comprises a first rotationally-actuating artificial muscle section 802 disposed between a first contact point 820 of the frame and a tether point located on the panel 824; and a second rotationally-actuating artificial muscle section 804 disposed between the tether point 824 and a second contact point 822 on the frame.
Wherein the tether point is disposed between the first and second contact points as shown above.
Wherein an electric current through the first actuating artificial muscle section 802 causes rotational actuation of the at least one panel in a first direction, and wherein 
In the embodiments described by FIG. 8, a voltage is applied across terminal 820 through to the common grounding terminal 824 in the center of the apparatus. This causes the first artificial muscle bundle 802 with a voltage applied to heat and activate, causing rotation of the rotating platform 806. When the desired angle is achieved, the voltage is removed from terminal 820 and a voltage is applied to terminal 822 so that the second artificial muscle bundle 804 activates. Once activated, the second artificial muscle bundle 804 causes rotation of the rotating platform 806 in the opposite direction.


Claims 2 and 10, see first support 834 and second muscle support 834.
 Claims 4 and 12, see figure 8. Lima teaches, “the first and second artificial muscles may include one or more artificial muscle fibers”.
Claim 6, Lima teaches, “For example, the voltage may be 12 V modulated with a frequency of 900-1000 Hz.” 
Claims 7 and 14, see at least claim 10.
Claims 8 and 15, see at least claim 11.
Regarding at least independent claims 9 and it’s depending claims, the method is inherent to the device.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Lima (WO2017/190054).
Lima teaches the actuator device/method as described above, however, is unclear as the single artificial fiber being at least 15 cm. 
It would have been obvious to one having ordinary skill in the art to have tried and scaled the actuator to the size necessary for the task including sizing the fiber to at least 15 cm.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUCE EDWARD SNOW whose telephone number is (571)272-4759.  The examiner can normally be reached on 6:00 am - 5:00 pm Monday through Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on (571) 270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRUCE E SNOW/Primary Examiner, Art Unit 3774